OMB APPROVAL OMB Number:3235-0058 Expires:April30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER 33-147330 CUSIP NUMBER 44984F104 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):o Form 10-K oForm 20-F oForm 11-KþForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: September 30, 2011 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION INVO BIOSCIENCE,INC. Full Name of Registrant EMY’S SALSA AJI DISTRIBUTION COMPANY, INC. Former Name if Applicable 100 Cummings Center,Suite 207P Address of Principal Executive Office (Street and Number) Beverly, MA 01915 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) þ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant is unable to file its quarterly report on Form 10-Q for the period ended September 30, 2011 by the prescribed date due to the registrant’s need for additional time to complete the report and conduct the proper review by the Company’s independent registered public accounting firm.Timely filing of the Form 10-Q is impracticable without undue hardship and expense to the registrant at this time.Management and its independent registered public accounting firm anticipate that the Form 10-Q will be filed on or before the fifth calendar day following November 14, 2011, the prescribed due date. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Robert J. Bowdring 878-9505 ext 508 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNoþ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. INVO BIOSCIENCE, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date November14, 2011 By: /s/ Robert J Bowdring RobertJ.Bowdring Chief Financial Officer
